 1   Alan R. Solot, Esq.
     UPRIGHT LAW
 2   SBN 006587
     2701 E. Speedway STE 203
 3   Tucson, Arizona 85716
     520-299-1465
 4   520-299-1482 (fax)
     arsolot@gmail.com
 5
     Attorney for Debtor
 6                              UNITED STATES BANKRUPTCY COURT

 7                                         DISTRICT OF ARIZONA

 8   In re:                                                             Chapter 13 Case
     MARIO ALCALA,                                                  No. 4:21-bk-01788-SHG
 9
                                                        MOTION TO EXTEND TIME TO COMPLY
10            Debtor,                                   WITH THE TRUSTEE'S OBJECTION TO
                                                           CONFIRMATION OF DEBTOR’S
11                                                              CHAPTER 13 PLAN
12
              The Debtor, through his attorney undersigned, hereby requests that this Court allow
13
     additional time to comply with the trustee's requirements as described in the trustee’s plan
14
     objection filed with this Court on May 27, 2021 at Docket 24 (the “Objection”).
15
              The Debtor’s attorney is working on resolving the issues raised in the Objection.
16
     Therefore, additional time is being requested to comply with the Objection and submit the
17
     Stipulated Order of Confirmation to the trustee.
18            WHEREFORE, it is respectfully requested that this Court grant an additional 30 days to
19   comply with the Objection.
20                   Dated July 26, 2021
21                                                         /s/ Alan R. Solot              SBN 006587
                                                           ALAN R. SOLOT
22                                                         Attorney for Debtors
     Copy of the foregoing emailed on July 26, 2021 to:
23
     Dianne Kerns, Esq.
24   Chapter 13 Trustee
     mail@dcktrustee.com
25

26



Case 4:21-bk-01788-SHG         Doc 30 Filed 07/26/21 Entered 07/26/21 15:48:20               Desc
                               Main Document    Page 1 of 1
